DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
This office action is responsive to the preliminary amendments filed on 08/12/2020.  As directed by the amendment: claims 1-11 have been cancelled; and claims 11-30 have been added. Thus, claims 11-30 are presently pending in this application.
Allowable Subject Matter
Claim(s) 11-30 is/are allowed.
The following is an examiner’s statement of reasons for allowance: The claims in this application are allowed because the prior art of record fails to disclose either singly or in combination the claimed device for establishing access to an intramedullary space of a bone.
The closest prior art of record is Anderson (US 2011/0245833 A1) and Murillo et al. (US 2015/0196294 A1).
Regarding claim 1, Anderson fails to teach among the combination of limitations or render obvious a slide grip as claimed connected to the motor and changing positions with said motor. Murillo teaches such a slide grip not connected to a motor. Examiner finds no reason, outside improper hindsight reasoning, to combine the slide grip taught by Murillo to the teaching of an intramedullary tool taught by Anderson.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Alan Igel Jr whose telephone number is (571)272-7015.  The examiner can normally be reached on Monday through Thursday 8 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571)-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.A.I./Examiner, Art Unit 3783                                                                                                                                                                                                        
	/NATHAN R PRICE/           Supervisory Patent Examiner, Art Unit 3783